DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and amendments filed 3/30/2021.
Claims 19-20 remain withdrawn.
Claims 1 and 10 have been amended.
Claims 1-18 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 10 (exemplified in limitations of claim 10): 
determining a bonus multiplier based on the future travel location data and the future travel time data;
based on the determination that the transaction location data matches the future travel location data and that the transaction time data matches the future travel time data, transmitting an authorization response; 
determining that the merchant category indicated by the merchant category information matches the at least one eligible merchant category; and 
based on the determination that the merchant category indicated by the merchant category information matches the at least one eligible merchant category determining the new rewards points amount by applying the bonus multiplier to the transaction amount. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the aforementioned steps are a business decision and not technical in nature (e.g. it is a commercial activity used in sales or marketing for example to incentivize use of a particular credit card to book and make travel arrangements and purchases). Note that there is no particular relationship recited between new rewards points amount, the bonus multiplier, and the transaction amount. These relationships are left to the business and a decision left to the business/marketing manager. The feature of “transmitting a transaction response” via “one or more processors” amounts to mere nominal recitation of use of a generic server/processor and does not take the claim limitations out of the enumerated grouping. Thus, the claims recite an abstract idea. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. in this case marketing offers of payment cards) or merely serve as extra-solution activity. The claimed computer components (i.e. the “via a digital communication network”, “payment network”, “computing device”, “one or more processors of the first offer server and the second offer server” etc…) are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are: “receiving” and “transmitting” / “sending” data steps or descriptions of transmitted data (e.g. what data is intended to indicate and/or intended use of a generically recited “control signal”); i.e.: 
“receiving, via a digital communication network, future travel location data and future travel time data at a first offer server and a second offer server from an ecommerce enabler application executing at a user computing device, the first offer server being associated with a first payment card issuer of a first credit card for the user, and the second offer server being associated with a second payment card issuer of a second credit card for the user”. 
“the bonus multiplier information being indicative of a first bonus multiplier for transactions using the first credit card and a second bonus multiplier for transactions using the second credit card”
“transmitting, via the digital communication network, bonus multiplier information to the e-commerce enabler application, the bonus multiplier information being indicative of the bonus multiplier and including at least one eligible merchant category”
“receiving, at a selected one of the first payment card issuer and the second payment card issuer via a payment network, a transaction authorization request associated with a transaction, wherein the transaction authorization request includes: transaction location data and transaction time data, a transaction amount, and merchant category information indicative of a merchant category”
“automatically sending a control signal to the offer server corresponding to the selected one of the first payment card issuer and the second payment card issuer, the control signal for determining a new rewards points amount based on the bonus transaction category and the bonus multiplier information”
However, Applicant’s invention is not a new method or technique for “receiving” nor “transmitting” such data. The descriptions of data, although providing context is also not more than the already identified abstract idea. The additional elements of these limitations do not recite a specific manner of performing any of the steps core to the already identified abstract idea. These features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use or are “extra-solution activity” in relation to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof..
Further to Step 2A Prong 2, the dependent claims also recite a combination of additional limitations. However, these claims as a whole do not integrate the mental process and/or the method of organizing human activity into a practical application. 
For example, dependent claims 2 and 11 recite the following: “wherein the transaction authorization request further comprises payment information associated with a user account, and further comprising verifying that the user account is authorized to complete the transaction.” However, this is merely a description of the data which is verified but does not introduce any improvement to an underlying technology and does not recite a specific manner of performing any of the steps core to the already identified abstract idea.
 As another example, dependent claims 3 and 12 recite the following: “wherein the bonus multiplier information further comprises at least one eligible merchant category.” However, again similar to claims 2 and 11, this is merely a description of data but does not introduce any improvement to an underlying technology and does not recite a specific manner of performing any of the steps core to the already identified abstract idea. 
Therefore, the Examiner finds that such limitations do not integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to merely “apply” or “link” the idea to a field of user or were insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. as noted supra) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible. For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).



Response to Arguments
Applicant's arguments (hereinafter, “Remarks”) filed 3/30/2021 have been fully considered but respectfully they are not found to be fully convincing as outlined below.
Regarding the 35 USC 101 rejection, Applicant argues (Remarks, pgs. 9-12) that the amended claims now recite subject matter which integrates any alleged abstract idea into a practical as they recite subject matter analogous to Example 46 of Appendix 1 to the Oct 2019 SME update. Respectfully, this argument is not found convincing as per the rejection provided supra.
Furthermore, regarding Applicant arguments (Remarks, pg. 10) that the recitations of amended claim 1 and 10 provide a technical solution to the technical problem of identifying legitimate international transactions and tracking incentives for credit card use while travelling etc… The examiner respectfully disagrees. Respectfully, no recitation of identifying legitimate international transactions is recited in the present claims. If the applicant is referring to features recited regarding “verifying, via one or more processors, that the transaction location data matches the future travel location data, that the transaction time data matches the future travel time data, etc…”, the Examiner notes that this is not a technical solution to a technical problem  - note there is no advancement in verification technology and if applicant is arguing that “matching” is the advancement then the Examiner respectfully disagrees and contends that “matching” is a well-known business practice. Furthermore, as shown in the rejection above, no technical solution and no technical problem is found to be recited in the claims. Furthermore, a problem of optimizing points rewards for multiple credit cards towards which the present claims are directed is not a problem specifically arising in the realm of computer networks but instead is a business problem and any efficiency obtained from implementing the method steps as claimed is an efficiency – i.e. speed increase - which comes only from the capabilities of the generic computer components - not from the recited process itself. See Fair Warning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.")). Like the claims in Fair Warning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computing components as tools. See FairWarning, 839 F.3d at 1095 (citations and quotation marks omitted).
For these reasons, the Applicant’s arguments and assertions are not convincing and the rejections are maintained.
Regarding the 35 USC 103 prior art rejection, Applicant’s arguments have been fully considered and are persuasive. The Examiner does not find the discovered prior art teaches applicant’s specific combination of limitations and therefore the Examiner has respectfully withdrawn the prior art rejections. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622